Citation Nr: 1817467	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee condition (claimed as patellofemoral syndrome) as secondary to the service-connected bilateral hip disability with bilateral hip replacement secondary to steroid treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1974 to November 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his bilateral knee disability, to include bilateral osteoarthritis, is due to his service connected bilateral hip disability.  In January 2017, the Veteran was afforded a VA orthopedic medical examination for his knees.  The examiner provided a negative nexus opinion, stating the bilateral knee disability was not at least as likely as not caused by or due to active service.  In part, the examiner addressed whether the Veteran's service-connected left hip disability caused and/or aggravated the Veteran's bilateral knee disability.

In March 2017, subsequent to the last knee examination, the RO granted service connection for the Veteran's right hip disability as well.  The January 2017 examiner noted in the rationale that the Veteran's osteoarthritis in both knees were symmetrical and did not support the osteoarthritis due to "favoring" the side with the hip replacement.  The Veteran is now service connected for a hip disability bilaterally, and a new clarifying addendum opinion is necessary to address the Veteran's bilateral knee disability, as secondary to disabilities of both the left and right hip.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, and afford the Veteran the opportunity to submit or identify any additional relevant treatment records.  Obtain any identified records with the use of the Veteran's authorization as necessary.  If such records are unavailable, the file must be clearly documented to the effect that the Veteran was notified in accordance with 38 C.F.R. § 3.159(e).

2.  Forward the Veteran's claim file to the January 2017 examiner, and if unavailable, forward the Veteran's claim file to a different qualified medical professional in order to obtain a new VA orthopedic medical opinion. 

The examiner must provide opinions as to: 1) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee condition was caused by his bilateral hip condition; and 2) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee condition was aggravated by his bilateral hip condition. 

A complete rationale for all opinions expressed should be provided.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  The Veteran's own contentions must be considered as well.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After the development has been completed, readjudicate the claim for service connection.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




